



THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.
CONVERTIBLE PROMISSORY NOTE
$3,500,000.00    November 15, 2017
    Houston, Texas, United States
FOR VALUE RECEIVED, Northstar Healthcare Surgery Center – Houston, LLC, a Texas
limited liability company (“Maker”), promises to pay to Elite Ambulatory Surgery
Centers, LLC, a Texas limited liability company doing business as Elite Surgical
Affiliates, or other such designated payee or permitted assignee or successor
(the “Holder”), the principal sum of $3,500,000.00 (the “Original Principal
Amount”) and any other amounts that may accrue under this Convertible Promissory
Note (this “Note”) as set forth in this Note when due, whether on any
Installment Date (as defined below), acceleration, or otherwise (in each case,
in accordance with the terms of this Note). Interest shall accrue from the date
of this Note (the “Note Date”) on the Outstanding Balance (as defined below) at
a rate equal to 6.75% per annum, compounding annually, and computed on the basis
of the actual number of days elapsed and a year of 365 days. The term
“Outstanding Balance” means the Original Principal Amount, as reduced or
increased, as the case may be, pursuant to the terms of this Note, plus any
accrued but unpaid interest, collection and enforcements costs, and any other
amounts or charges incurred under this Note.
This Note is issued pursuant to that certain Membership Interest Purchase
Agreement, dated November 15, 2017, by and among Maker, Nobilis Health Corp., a
British Columbia corporation (“NHC”), Holder, and certain other signatories (the
“Purchase Agreement”). Maker, the Holder, and NHC are sometimes referred to in
this Note individually as a “Party” and collectively as the “Parties.”
Capitalized terms used in this Note but not otherwise defined have the meanings
given such terms in the Purchase Agreement. Certain terms are defined in Section
15. This Note is subject to the following terms and conditions:
1.    Installments. Interest under this Note shall be due and payable on the
first day of each calendar quarter, commencing on January 1, 2018, until the
Outstanding Balance is paid in full. Subject to the terms of this Note, unpaid
principal shall be due and payable in installment payments as follows:
•
$1,000,000.00 due and payable on May 15, 2018;



60853521.9

--------------------------------------------------------------------------------




•
$750,000.00 due and payable on November 15, 2018;

•
$1,750,000.00 due and payable on November 15, 2019.

2.    Maturity Date. Each of the installment payment due dates set forth in
Section 1 shall be individually defined as an “Installment Date”; provided,
however, that the last Installment Date shall also be the “Maturity Date.”
1.    Currency; Payment; Prepayment. All dollar amounts referred to in this Note
are in United States Dollars (“U.S. Dollars”), and all amounts owing under this
Note shall be paid in U.S. Dollars. Whenever any payment of cash is to be made
by Maker pursuant to this Note, unless otherwise expressly set forth in this
Note, such payment shall be made by wire transfer of immediately available funds
to an account specified by the Holder. All payments shall be applied first to
(a) costs of collection, if any, then to (b) other amounts owed under this Note,
if any, then to (c) accrued and unpaid interest, and thereafter to (d)
principal. As long as no Event of Default (as defined below) shall have
occurred, Maker may, upon at least five Business Days’ advance notice to the
Holder, prepay this Note at any time before the Maturity Date without penalty.
2.    Stockholders, Officers and Directors Not Liable. In no event shall any
stockholder, officer, or director of Maker or NHC be liable for any amounts due
or payable pursuant to this Note.
3.    Registration Rights.
(a)    Shelf Registration. As soon as practicable after the Note Date, but in
any event not later than May 1, 2018, NHC shall (i) prepare and file an initial
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), to permit the public resale of the Common Shares from time to
time as permitted by Rule 415 (or any similar provision adopted by the U.S.
Securities and Exchange Commission (the “SEC”) then in effect) of the Securities
Act (a “Registration Statement”) and (ii) cause such Registration Statement to
become effective no later than 180 days following the Note Date (the “Target
Effective Date”). NHC will use NHC’s commercially reasonable efforts to cause
such Registration Statement filed pursuant to this Section 5(a) to be
continuously effective under the Securities Act, with respect to the Holder,
until the earliest to occur of (1) the date on which all Common Shares covered
by the Registration Statement have been distributed in the manner set forth and
as contemplated in such Registration Statement, (2) the date on which there are
no longer any Common Shares outstanding, and (3) the date that such Common
Shares become eligible for sale pursuant to Rule 144 under the Securities Act
(“Rule 144”) without volume or manner-of-sale restrictions and without the
requirement for NHC to be in compliance with the current public information
requirement under Rule 144(c)(1) (in each case of clause (1), (2), and (3), the
“Effectiveness Period”). A Registration Statement filed pursuant to this Section
5(a) shall be on such appropriate registration form of the SEC as shall be
selected by NHC.


2    



--------------------------------------------------------------------------------




A Registration Statement when declared effective (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (and, in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is made).
As soon as practicable following the date that a Registration Statement becomes
effective, but in any event within one Business Day following such date, NHC
shall provide the Holder with written notice of the effectiveness of a
Registration Statement.
(b)    Piggyback Registration.
(i)    If at any time NHC proposes to file a Registration Statement (other than
a Registration Statement contemplated by Section 5(a) (an “Offering”) on NHC’s
own behalf relating to the sale of Common Shares or on behalf of any other
Person (the “Other Holders”), then NHC shall give not less than five Business
Days’ notice (the “Piggyback Notice”) of such proposed Offering to the Holder.
Such Piggyback Notice shall offer the Holder the opportunity to include in such
Offering such number of Common Shares (the “Included Common Shares”) as the
Holder may request in writing (a “Piggyback Registration”). Each Piggyback
Notice shall be provided to the Holder pursuant to Section 14(j). If practical
in the context of the contemplated Offering, NHC shall use reasonable efforts to
increase the length of the Piggyback Notice to provide more time for the Holder
to make an election to participate. The Holder will have five Business Days, or
such longer period as may be specified by NHC in the Piggyback Notice, after
such Piggyback Notice has been delivered to request in writing the inclusion of
Included Common Shares in the Offering. If no request for inclusion from a
Holder is received within the specified time, such Holder shall have no further
right to participate in such Offering.
(ii)    If, at any time after giving written notice of NHC’s intention to
undertake such an Offering and prior to the closing of such Offering, NHC shall
determine for any reason not to undertake or to delay such Offering, NHC may, at
NHC’s election, give written notice of such determination to the Holder and, (A)
in the case of a determination not to undertake such Offering, shall be relieved
of NHC’s obligation to sell any Included Common Shares in connection with such
terminated Offering, and (B) in the case of a determination to delay such
Offering, shall be permitted to delay offering any Included Common Shares for
the same period as the delay in the Offering. The Holder shall have the right to
withdraw the Holder’s request for inclusion of the Included Common Shares in
such Offering by giving written notice to NHC of such withdrawal at least one
Business Day prior to the time of pricing of such Offering.
(c)    Further Obligations. In connection with NHC’s obligations under this
Section 5, NHC shall:


3    



--------------------------------------------------------------------------------




(i)    Promptly prepare and file with the SEC such amendments and supplements to
a Registration Statement and the prospectus used in connection therewith as may
be necessary to keep such Registration Statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Common Shares or Included Common
Shares covered by such Registration Statement;
(ii)    Furnish to the Holder (A) as far in advance as reasonably practicable
before filing a Registration Statement or any other registration statement
contemplated by this Note or any supplement or amendment thereto, upon request,
copies of reasonably complete drafts of all such documents proposed to be filed
(including exhibits and each document incorporated by reference therein to the
extent then required by the rules and regulations of the SEC), and provide the
Holder the opportunity to object to any information pertaining to the Holder or
the Holder’s plan of distribution that is contained therein and, to the extent
timely received, make the corrections reasonably requested by the Holder with
respect to such information prior to filing such Registration Statement and the
prospectus included therein or any supplement or amendment thereto, and (B) such
number of copies of such Registration Statement and the prospectus included
therein and any supplements and amendments thereto as the Holder may reasonably
request in order to facilitate the public sale or other disposition of the
Common Shares or Included Common Shares covered by such Registration Statement
or any other registration statement contemplated by this Note;
(iii)    If applicable, use NHC’s commercially reasonable efforts to register or
qualify promptly the Common Shares or Included Common Shares covered by any
Registration Statement or any other registration statement contemplated by this
Note under the securities or blue sky laws of such jurisdictions as the Holder
shall reasonably request; provided, however, that NHC will not be required to
qualify generally to transact business in any jurisdiction where NHC is not then
required to so qualify or to take any action that would subject NHC to general
service of process in any such jurisdiction where NHC is not then so subject;
(iv)    Promptly notify the Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (A) the filing
of a Registration Statement or any other registration statement contemplated by
this Note or any prospectus or prospectus supplement to be used in connection
therewith, or any amendment or supplement thereto, and, with respect to a
Registration Statement or any other registration statement contemplated by this
Note or any post-effective amendment thereto, when the same has become
effective; and (B) the receipt of any written comments from the SEC with respect
to any filing referred to in the foregoing clause (A) and any written request by
the SEC for amendments or supplements to any such Registration Statement or any
other registration statement contemplated by this Note or any prospectus or
prospectus supplement thereto;
(v)    Promptly notify the Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (A) the
happening of any event as a


4    



--------------------------------------------------------------------------------




result of which the prospectus or prospectus supplement contained in a
Registration Statement or any other registration statement contemplated by this
Note, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading (in the case of any prospectus
contained therein, in the light of the circumstances under which a statement is
made); (B) the issuance or express threat of issuance by the SEC of any stop
order suspending the effectiveness of a Registration Statement or any other
registration statement contemplated by this Note, or the initiation of any
proceedings for that purpose; or (C) the receipt by NHC of any notification with
respect to the suspension of the qualification of any Common Shares or Included
Common Shares for sale under the applicable securities or blue sky laws of any
jurisdiction. Following the provision of such notice, NHC shall, as promptly as
practicable, amend or supplement the prospectus or prospectus supplement or take
other appropriate action so that the prospectus or prospectus supplement does
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing and to take such
other action as is reasonably necessary to remove a stop order, suspension,
threat thereof, or proceedings related thereto;
(vi)    Upon request and subject to appropriate confidentiality obligations,
furnish to the Holder copies of any and all transmittal letters or other
correspondence with the SEC or any other governmental agency or self-regulatory
body or other body having jurisdiction (including any domestic or foreign
securities exchange) relating to such offering of Common Shares or Included
Common Shares;
(vii)    Otherwise use NHC’s commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC;
(viii)    Use NHC’s commercially reasonable efforts to cause all Common Shares
or Included Common Shares registered pursuant to this Note to be listed on each
securities exchange or nationally recognized quotation system on which similar
securities issued by NHC are then listed;
(ix)    Use NHC’s commercially reasonable efforts to cause Common Shares or
Included Common Shares to be registered with, or approved by, such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of NHC to enable the Holder to consummate the
disposition of such Common Shares or Included Common Shares;
(x)    Provide a transfer agent and registrar for all Common Shares or Included
Common Shares covered by any Registration Statement not later than the Effective
Date of such Registration Statement;


5    



--------------------------------------------------------------------------------




(xi)    If reasonably requested by the Holder, (A) incorporate in a prospectus
supplement or post-effective amendment such information as the Holder reasonably
requests to be included therein relating to the sale and distribution of Common
Shares or Included Common Shares, including information with respect to the
number of Common Shares or Included Common Shares being offered or sold, the
purchase price being paid therefor and any other terms of the offering of the
Common Shares or Included Common Shares to be sold in such offering and (B) make
all required filings of such prospectus supplement or post-effective amendment
after being notified of the matters to be incorporated in such prospectus
supplement or post-effective amendment;
(xii)    NHC shall promptly deliver any authorizations, certificates, and
directions required by the transfer agent which authorize and direct the
transfer agent to transfer such Common Shares or Included Common Shares without
legend upon sale by the Holder of such Common Shares or Included Common Shares
under the Registration Statement; and
(xiii)    If the Holder could reasonably be deemed to be an “underwriter,” as
defined in Section 2(a)(11) of the Securities Act, in connection with the
Registration Statement and any amendment or supplement thereof (a “Holder
Underwriter Registration Statement”), then NHC will cooperate with the Holder in
allowing the Holder to conduct customary “underwriter’s due diligence” with
respect to NHC and satisfy the Holder’s obligations in respect thereof. In
addition, at the Holder’s request, NHC will furnish to the Holder, on the date
of the effectiveness of the Holder Underwriter Registration Statement and
thereafter from time to time on such dates as the Holder may reasonably request
(provided that such request shall not be more frequently than on an annual basis
unless the Holder is offering Common Shares or Included Common Shares pursuant
to a Holder Underwriter Registration Statement), (A) a “comfort” letter, dated
such date, from NHC’s independent certified public accountants in form and
substance as are customarily given by independent certified public accountants
to underwriters in underwritten public offerings of securities, addressed to the
Holder, (B) an opinion, dated as of such date, of counsel representing NHC for
purposes of the Holder Underwriter Registration Statement, in form, scope and
substance as are customarily given in underwritten public offerings of
securities, including standard “10b-5” negative assurance for such offerings,
addressed to the Holder, and (C) a standard officer’s certificate from the chief
executive officer or chief financial officer, or other officers serving such
functions, of NHC addressed to the Holder, as are customarily given by such
officers in underwritten public offerings of securities. NHC will also provide
legal counsel to the Holder with an opportunity to review and comment upon any
such Holder Underwriter Registration Statement, and any amendments and
supplements thereto, prior to its filing with the SEC.
4.    Certain Covenants. Until this Note has been converted or otherwise
satisfied in accordance with the terms of this Note:


6    



--------------------------------------------------------------------------------




(a)    Maintenance of Registration/Issuer. From the Note Date until all of the
Common Shares either have been sold by the Holder, or may permanently be sold by
the Holder without any restrictions pursuant to Rule 144, NHC shall file with
the SEC in a timely manner all required reports under Sections 13 or 15(d) of
the Exchange Act, and such reports shall conform to the requirement of the
Exchange Act and the SEC for filing thereunder. NHC shall not terminate NHC’s
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.
(b)    Statements. NHC shall furnish to the Holder, upon the Holder obtaining,
and as long as the Holder owns, any Common Shares, promptly upon request, (i) a
written statement by NHC that NHC has complied with the reporting requirements
of Rule 144, (ii) a copy of the most recent annual or quarterly report of NHC
and such other reports and documents so filed by NHC, and (iii) such other
information as may be reasonably requested to permit the Holder to sell such
securities pursuant to Rule 144 without registration.
(c)    Listing Status. The Common Shares shall be and remain listed or quoted
for trading on NYSE American or an equivalent national securities market (a
“National Exchange”).
(d)    Non-circumvention. Each of Maker and NHC shall not, by amendment of such
Persons’ Certificates or Articles of Incorporation, Bylaws, or Formation, or
through any reorganization, transfer of assets, consolidation, merger, other
transaction, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and each of Maker and NHC shall at all times in good faith carry
out all the provisions of this Note and take all action as may be required to
protect the rights of the Holder.
5.    Default; Remedies.
(a)    Events of Default. The occurrence of any one or more of the following
events with respect Maker shall constitute an event of default under this Note
(each, an “Event of Default”):
(i)    If Maker shall fail to pay when due any payment of the Outstanding
Balance when due or any amount when due under, or pursuant to, any agreement,
statement, or certificate given in writing pursuant to this Note or in
connection with this Note (including the Purchase Agreement);
(ii)    Maker or NHC breaches any other covenant or agreement in this Note;
(iii)    Any representation or warranty of Maker or NHC made in this Note shall
be false or misleading when made;


7    



--------------------------------------------------------------------------------




(iv)    NHC’s failure to have reserved, and to maintain in reserve, a sufficient
number of shares of Common Shares to satisfy in full the conversion obligations
under this Note;
(v)    Any actual or attempted transmittal, conveyance, or disclosure by Maker
or NHC, or any of such Persons’ Affiliates, or such Persons’ respective
officers, directors or employees, to the Holder or the Holder’s Affiliates (or
any of such Persons’ successors or assigns), or any of such Persons’ respective
officers, director or employees, of any material, non-public information
concerning NHC or NHC’s Subsidiaries, which is not immediately cured by NHC’s
filing of a Form 8-K pursuant to Regulation FD on that same date;
(vi)    If, pursuant to, or within the meaning of, the United States Bankruptcy
Code, any other federal, state, or analogous Canadian law relating to insolvency
or relief of debtors (a “Bankruptcy Law”), Maker or NHC shall (A) commence a
voluntary case or proceeding, (B) consent to the entry of an order for relief
against Maker or NHC in an involuntary case, (C) consent to the appointment of a
trustee, receiver, assignee, liquidator, or similar official, (D) make an
assignment for the benefit of Maker’s or NHC’s creditors, or (E) admit in
writing Maker’s or NHC’s inability to pay Maker’s or NHC’s (as applicable) debts
as such debts become due;
(vii)    If a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against Maker or NHC in an involuntary
case, (B) appoints a trustee, receiver, assignee, liquidator, or similar
official for Maker or NHC, or substantially all of Maker’s or NHC’s properties,
or (C) orders the liquidation of Maker or NHC, and in each case the order or
decree is not dismissed within 60 days;
(viii)    Any dissolution, liquidation, or winding up of Maker or NHC or any
substantial portion of such Person’s respective business; and
(ix)    A breach or default by Maker or NHC of any material covenant or other
material term or condition contained in the Purchase Agreement, it being
understood and agreed that (among other things) Maker’s, or its affiliates’,
failure to consummate the Elite Remaining Units Closing in accordance with the
terms of the Purchase Agreement (including the scheduled closing date of such
transaction) shall be an Event of Default.
(b)    Notice. Maker shall notify the Holder in writing not more than five days
after the occurrence of any Event of Default of which Maker has actual
knowledge.
(c)    Remedies. Upon the occurrence and during the continuation of any Event of
Default, the Holder may, at the Holder’s option, (i) by written notice to Maker,
declare the entire Outstanding Balance immediately due and payable regardless of
any prior forbearance, (ii) convert all or any portion of the Outstanding
Balance into Common Shares in accordance with Section 8, or (iii) exercise any
and all rights and remedies available to the Holder under applicable law,


8    



--------------------------------------------------------------------------------




including the right to collect from Maker all sums due under this Note,
including costs of collection and reasonable attorneys’ fees.
(d)    Additional Acceleration. Notwithstanding any provision of this Note to
the contrary, if, at any time after the Note Date, NHC consummates any
transaction or series of related transactions in which NHC issues and sells
shares of NHC’s capital stock in exchange for gross proceeds of at least
$10,000,000 (a “Qualified Financing Transaction”), the entire Outstanding
Balance shall be immediately due and payable regardless of any prior
forbearance.
6.    Note Conversion.
(a)    Conversion Right. Upon the occurrence and during the continuation of any
Event of Default, the Holder may, at the Holder’s option, and upon at least
three Business Days’ notice to NHC, convert all or any part of the Outstanding
Balance into fully paid and non-assessable Common Shares at the Conversion Price
(as defined below) determined as provided in this Section 8 (each, a
“Conversion”). The number of Common Shares to be issued upon each Conversion
shall be determined by dividing the Conversion Amount by the applicable
Conversion Price then in effect on the date a notice of conversion (the “Notice
of Conversion”) is delivered by the Holder to NHC (the “Conversion Date”)
setting forth the applicable Conversion Price, the number of Common Shares to be
issued and the Outstanding Balance remaining after such Conversion. NHC shall be
responsible for the fees of NHC’s transfer agent and all other fees associated
with any issuance of Common Shares pursuant to this Note. In any event, the
Holder may not convert the Outstanding Balance if it would result in the
aggregate number of shares of Common Stock issuable upon such Conversion, in
addition to any shares issuable pursuant to the purchase of the Remaining Elite
Units, to exceed 19.99% of the number of shares of Common Stock outstanding
immediately prior to the date of this Note. Notwithstanding the above, if NHC’s
Common Stock is not at the time of Conversion listed for trading on a National
Exchange, if NHC has received notice from the applicable National Exchange that
NHC is not in compliance with one or more continuing listing standards for
trading on such National Exchange, or if NHC has taken any action to delist the
Common Stock from the NYSE American without a contemporaneous listing or quoting
for trade of the Common Stock on another National Exchange, then the Conversion
right under this Note shall terminate.
(b)    Conversion Price. Subject to the adjustments described in this Note, the
conversion price shall be equal to the lesser of (i) the closing bid price of
the Common Shares on the Trading Day immediately prior to the Conversion Date or
(ii) the average closing bid price of the Common Shares over the ten-Trading Day
period immediately prior to the Conversion Date (the “Conversion Price”). The
Conversion Price may be adjusted downward if, within three Business Days of the
transmittal of the Notice of Conversion to NHC, the Common Shares have a closing
bid price that is 5% or lower than the Conversion Price set forth in the Notice
of Conversion. In


9    



--------------------------------------------------------------------------------




such event, the Conversion Price shall be the average closing bid price of the
Common Shares during such three-Business Day period.
(c)    Other Conversion Matters.
(i)    No fractional Common Shares will be issued upon conversion of this Note.
In lieu of any fractional share to which the Holder would otherwise be entitled,
NHC will pay to the Holder in cash the amount of the unconverted principal
balance of this Note that would otherwise be converted into such fractional
share.
(ii)    In the event of a dispute as to the number of Common Shares issuable to
the Holder in connection with a Conversion, NHC shall issue to the Holder the
number of Common Shares not in dispute and attempt to resolve such dispute
promptly in good faith.
(iii)    Upon a Conversion, the Holder shall surrender this Note, duly endorsed,
at the principal offices of Maker, NHC, or any transfer agent of NHC. At NHC’s
expense, NHC shall, within five Business Days thereafter, issue the number of
Common Shares to which the Holder is entitled upon such Conversion and deliver
to the Holder, at the Holder’s principal office, a certificate or certificates
for the number of Common Shares to which the Holder is entitled upon such
Conversion. In the event the Conversion is with respect to less than the
then-current Outstanding Balance, NHC shall promptly issue to the Holder a new
Note of like tenor evidencing such remaining indebtedness.
(iv)    Upon a Conversion, Maker will be forever released from all of Maker’s
obligations and liabilities under this Note with regard to that portion of the
principal amount being converted as part of such Conversion, including the
obligation to pay such portion of the principal amount.
(v)    If, at any time after the Holder delivers a Notice of Conversion to NHC
and before the actual issuance of Common Shares to the Holder, NHC is in default
of NHC’s obligations in this Section 8, the Holder shall have the option and
sole discretion to rescind such Notice of Conversion by notice to NHC, but the
Holder shall retain the right to deliver additional Notices of Conversion
thereafter.
7.    Authorized Shares. NHC covenants that during the period the right to
convert this Note into Common Shares exists, NHC will reserve from NHC’s
authorized and unissued Common Shares a sufficient number of Common Shares, free
from preemptive rights, to provide for the issuance of Common Shares upon the
full conversion of this Note. NHC is required at all times to have authorized
and reserved ten times the number of shares that is actually issuable upon full
conversion of the Note (based on the Conversion Price of this Note in effect
from time to time) (the “Reserved Amount”). The Reserved Amount shall be
increased from time to time upon reasonable request by the Holder. NHC
represents and warrants to the Holder that upon issuance, the Common


10    



--------------------------------------------------------------------------------




Shares issued under this Note will be duly and validly issued, fully paid, and
non-assessable. If NHC shall issue any securities or make any change to NHC’s
capital structure that would change the number of Common Shares into which this
Note shall be convertible at the then current Conversion Price, NHC shall at the
same time make proper provision so that thereafter there shall be a sufficient
number of Common Shares authorized and reserved, free from preemptive rights,
for Conversion of this Note. NHC (a) acknowledges that NHC has irrevocably
instructed NHC’s transfer agent to issue certificates for the Common Shares
issuable upon conversion of this Note and (b) agrees that NHC’s execution of
this Note shall constitute full authority to NHC’s officers and agents who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for Common Shares in accordance with the terms and
conditions of this Note. Notwithstanding the foregoing, in no event shall the
Reserved Amount be lower than the initial Reserved Amount, regardless of any
prior conversions.
8.    Representations and Warranties of Maker and NHC. Each of Maker and NHC
represents and warrants, jointly and severally, to the Holder as follows:
(a)    Except for the authorization and issuance of the Qualified Financing
Shares, all limited liability company or corporate action, as applicable, on the
part of each of Maker and NHC and such Persons’ respective directors, managers,
officers, and equity holders necessary for the authorization, sale, issuance,
and delivery of this Note, and the performance of all of Maker’s and NHC’s
respective obligations under this Note has been taken or will be taken prior to
the Note Date. This Note, when executed and delivered by each of Maker and NHC,
shall constitute valid and binding obligations of each of Maker and NHC,
enforceable in accordance with this Note’s terms, except (i) as limited by laws
of general application relating to bankruptcy, insolvency and the relief of
debtors and (ii) as limited by rules of law governing specific performance,
injunctive relief, or other equitable remedies and by general principles of
equity.
(b)    None of the execution, delivery, or performance by Maker or NHC of this
Note and the transactions contemplated by this Note, including any Conversion
into Common Shares, does or will, with or without the giving of notice, lapse of
time, or both, violate, conflict with, result in a breach of, or constitute a
default under, or give to others any right of termination, acceleration,
cancellation, or other right under (i) the constituent documents of Maker or
NHC, or any of such Persons’ respective Subsidiaries, (ii) any agreement,
document, or instrument to which Maker or NHC, or any of such Persons’
respective Subsidiaries, is a party, or to which any of such Persons’ respective
assets or properties are bound, including the Senior Debt Documents, or (iii)
any term or provision of any judgment, order, writ, injunction, or decree
binding on Maker or NHC or any of such Persons’ respective subsidiaries.
(c)    No consent, order, waiver, approval, or authorization of, or
registration, qualification, designation, declaration, or filing with, any
Person or governmental entity or under


11    



--------------------------------------------------------------------------------




any applicable laws or regulations (“Consents”), other than Consents that have
been obtained as of the Note Date, is required to be obtained by Maker or NHC in
connection with the execution, delivery, and performance of this Note or any
other agreement or document contemplated by this Note and the transactions
contemplated by this Note.
9.    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in this Note or the Purchase Agreement, the interest paid or agreed to
be paid under this Note shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Holder shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal remaining owed under this Note or, if it
exceeds such unpaid principal, refunded to Maker. In determining whether the
interest contracted for, charged, or received by the Holder exceeds the Maximum
Rate, the Holder may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of this Note.
10.    Loss of Note. Upon receipt by Maker of evidence reasonably satisfactory
to Maker of the loss, theft, destruction, or mutilation of this Note or any Note
exchanged for this Note (as to which a written certification shall suffice as
such evidence), and indemnity reasonably satisfactory to Maker without the
requirement of a bond (in case of loss, theft, or destruction) or surrender and
cancellation of such Note (in the case of mutilation), Maker will promptly make
and deliver in lieu of such Note a new Note of like tenor.
11.    Subordination. Each of the Parties agrees, notwithstanding anything to
the contrary contained in this Note or in any other documents related to this
Note, that the payment of any and all of the indebtedness evidenced by this Note
(including the principal of, and interest on, this Note) shall be subordinated
and junior in right and time of payment and exercise of remedies to the prior
Payment in Full of the Senior Indebtedness of Northstar Healthcare Acquisitions,
L.L.C. (the “Borrower”) and the other Loan Parties (as defined in the Senior
Financing Agreement, defined below, including Maker; collectively, the
“Debtors”) in all respects. The Holder acknowledges and agrees that payments
under this Note may only be made by Maker to the extent permitted under that
certain Credit Agreement, dated as of October 28, 2016 (as may from time to time
be amended, restated, supplemented, or otherwise modified, the “Senior Financing
Agreement”), by and among the Borrower, NHC, Northstar Healthcare Holdings,
Inc., a Delaware corporation, the other Debtors from time to time party thereto,
each lender from time to time party thereto, and Compass Bank in its individual
capacity and as administrative agent. Notwithstanding anything to the contrary
contained in this Note, (a) no payments may be made on this Note if, before or
after giving effect thereto, any Event of Default (as such term is defined in
the Senior Financing Agreement) exists under the Senior Financing Agreement or
to the extent such payment is not at such time permitted


12    



--------------------------------------------------------------------------------




under the terms of the Senior Financing Agreement and (b) the Parties
acknowledge and agree that (i) Maker’s failure to make a payment of principal or
interest when due under this Note at any time that such payment is prohibited
under the terms of any Senior Indebtedness shall not constitute a default or
breach hereunder (but shall nevertheless entitle the Holder to elect to convert
this Note in accordance with Section 8) and (ii) nothing herein shall be deemed
to prohibit the exercise by the Holder of all powers, rights and remedies of the
Holder hereunder other than as set forth in this Section 13. The Parties
designate all Senior Lenders, from time to time, as intended third-party
beneficiaries of this Note. Each holder of Senior Indebtedness, whether now
outstanding or hereafter created, incurred, assumed or guaranteed, shall be
deemed to have acquired Senior Indebtedness in reliance upon the provisions
contained in this Note. The Parties and the holders of each Note and Senior
Indebtedness intend that the subordination provisions set forth in this Section
13 be enforceable in any Proceeding as a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code or any other applicable law.
12.    General.
(a)    Disclosure. Upon receipt or delivery by Maker or NHC of any notice in
accordance with the terms of this Note, unless Maker or NHC has in good faith
based on the written advice of counsel determined that the matters relating to
such notice do not constitute material, non-public information relating to NHC
or any of NHC’s Subsidiaries, NHC shall within one Trading Day after any such
receipt or delivery publicly disclose such material, non-public information on a
Current Report on Form 8-K or otherwise. If Maker or NHC believes that a notice
contains material, non-public information relating to NHC or any of NHC’s
Subsidiaries, Maker or NHC so shall indicate to the Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to NHC or NHC’s
Subsidiaries.
(b)    Governing Law. The validity, interpretation, construction, and
performance of this Note, and all acts and transactions pursuant to this Note
and the rights and obligations of Maker and Holder, shall be governed,
construed, and interpreted in accordance with the laws of the state of Texas,
without giving effect to principles of conflicts of law. Except as otherwise
expressly provided in this Note, any dispute arising with respect to the
validity, construction, enforcement, or interpretation of this Note, and all
issues relating in any matter to this Note, shall be exclusively brought in the
United States District Court for the Southern District of Texas located in
Houston, Texas, or if federal jurisdiction does not pertain, in the state courts
of the state of Texas, in Harris County. Each Party submits and consents to the
exclusive jurisdiction of such courts for the purpose of any such dispute and
irrevocably waives (i) any objection which any Party may now or hereafter have
to the laying of venue in such courts and (ii) any claim that any such case or
controversy brought in any such court has been brought in an inconvenient forum.
EACH PARTY IRREVOCABLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO, AND AGREES


13    



--------------------------------------------------------------------------------




NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE UNDER THIS NOTE
OR IN CONNECTION WITH, OR ARISING OUT, OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED BY THIS NOTE.
(c)    Remedies. Each of Maker and NHC acknowledges that a breach by such Person
of such Person’s obligations under this Note will cause irreparable harm to the
Holder, by vitiating the intent and purpose of the transactions contemplated by
this Note. Accordingly, each of Maker and NHC acknowledges that the remedy at
law for a breach of such Person’s obligations under this Note will be inadequate
and agrees, in the event of a breach or threatened breach by Maker or NHC of the
provisions of this Note, that the Holder shall be entitled, in addition to all
other available remedies at law or in equity, and in addition to the penalties
assessable in this Note, to an injunction or injunctions restraining,
preventing, or curing any breach of this Note and to enforce specifically the
terms and provisions of this Note, without the necessity of showing economic
loss and without any bond or other security being required. No provision of this
Note shall alter or impair the obligation of Maker, which is absolute and
unconditional, to pay the principal of, and interest on, this Note at the time,
place, and rate, and in the form, prescribed in this Note.
(d)    Costs of Collection. If default is made in the payment of this Note,
Maker shall be responsible for, and shall pay promptly on demand, the Holder’s
costs of collection, including reasonable attorneys’ fees.
(e)    Unconditional Obligation. Subject to the terms of the Purchase Agreement,
no provision of this Note shall alter or impair the obligations of Maker, which
are absolute and unconditional, to pay the principal of, and interest on, this
Note at the time, place, and rate, and in U.S. Dollars or where contemplated in
this Note in Common Shares, as applicable, as prescribed in this Note.
(f)    Entire Agreement. This Note, together with the Purchase Agreement and the
documents referred to in this Note or in the Purchase Agreement, constitutes the
entire agreement and understanding between Maker, NHC, and the Holder relating
to the subject matter of this Note and supersedes all prior or contemporaneous
discussions, understandings, and agreements, whether oral or written between or
among such Persons relating to the subject matter of this Note.
(g)    Amendments and Waivers. Any term of this Note may be amended only with
the written consent of Maker and the Holder.
(h)    Successors and Assigns. The terms and conditions of this Note shall inure
to the benefit of, and be binding upon, the respective successors and assigns of
Maker and the Holder. Notwithstanding the foregoing, the Holder may not assign,
pledge, or otherwise transfer this Note without the prior written consent of
Maker, which shall not be unreasonably withheld, conditioned, or delayed, except
that the Holder may assign, pledge, or transfer this Note, without


14    



--------------------------------------------------------------------------------




such prior written consent, to the Holder’s Affiliates. Subject to the preceding
sentence, this Note may be transferred only upon surrender of the original Note
for registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in customary form. Thereupon, a new note for the
same principal amount and interest will be issued to, and registered in the name
of, the transferee. Interest and principal are payable only to the registered
holder of this Note. Common Shares issued upon conversion of this Note may be
offered, sold, assigned, or transferred by the Holder in any manner permitted by
the Securities Act.
(i)    Conflict. If any provision of this Note is invalid or unenforceable under
any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform to such statute or rule of law. Any such provision which may
prove invalid or unenforceable under any law shall not affect the validity or
enforceability of any other provision of any agreement.
(j)    Notices.
(i)    Any notice, demand, or request required or permitted to be given under
this Note shall be in writing and shall be deemed sufficient when delivered in
accordance with Section 11.5 of the Purchase Agreement.
(ii)    Each of Maker and NHC, as applicable, shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefor. Without
limiting the generality of the foregoing, each of Maker and NHC, as applicable,
will give written notice to the Holder at least 15 Trading Days prior to the
date on which NHC closes NHC’s books or takes a record (A) with respect to any
dividend or distribution upon the Common Shares, (B) with respect to any grant,
issuances, or sales of any Convertible Securities or rights to purchase stock,
warrants, securities, or other property to all holders of Common Shares, or (C)
for determining rights to vote with respect to any change in control or similar
transaction, dissolution, or liquidation, provided, in each case, that such
information shall be made known to the public prior to, or in conjunction with,
such notice being provided to the Holder.
(k)    Delays or Omissions. No delay or omission to exercise any right, power,
or remedy accruing to the Holder, upon any breach or default of Maker under this
Note shall impair any such right, power, or remedy of the Holder nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default therefore or thereafter occurring. Any waiver, permit,
consent, or approval of any kind or character on the part of the Holder of any
breach or default under this Note or any waiver on the part of the Holder of any
provisions or conditions of this Note must be made in writing and


15    



--------------------------------------------------------------------------------




shall be effective only to the extent specifically set forth in such writing.
All remedies, either under this Note or by law or otherwise afforded to the
Holder, shall be cumulative and not alternative.
(l)    Waiver of Notice. Each of Maker and NHC waives demand for payment,
presentment for payment, protest, notice of payment, notice of dishonor, notice
of nonpayment, notice of acceleration of maturity, and diligence in taking any
action to collect sums owing under this Note.
(m)    Construction. The titles of the paragraphs and subparagraphs of this Note
are for convenience of reference only and are not to be considered in construing
this Note. The term “including” or “include” does not denote or imply any
limitation. The language used in this Note will be deemed to be the language
chosen by the Parties to express the Parties’ mutual intent, and no rules of
strict construction will be applied against any Party.
(n)    Counterparts. This Note may be executed in any number of counterparts,
each of which shall be deemed an original instrument, but all of which when
taken together shall constitute one and the same instrument. A Party’s delivery
of an executed counterpart signature page by e-mail transmission is as effective
as executing and delivering this Note in the presence of the other Party or
Parties. No Party shall be bound until such time as each of the Parties has
executed this Note (or counterparts of this Note). At the request of a Party,
the other Parties shall execute an original of this Note.
13.    Certain Definitions. The following terms shall have the following
meanings:
(a)    “Bankruptcy Code” means Title 11 of the United States Code, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.
(b)    “Common Shares” means (i) NHC’s common shares, no par value, and (ii) any
capital stock or other securities into which such common shares shall have been
changed or reclassified.
(c)    “Conversion Amount” means, with respect to any Conversion, the portion of
the Outstanding Balance specified by the Holder to be converted in such
Conversion.
(d)    “Convertible Securities” means any stock, preferred stock, stock
appreciation rights, phantom stock, equity related rights, equity linked rights,
or other security (including stock options) that is at any time and under any
circumstances, directly or indirectly, convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
Common Shares.
(e)    “Payment in Full” shall mean with respect to Senior Indebtedness that:
(a) all of such Senior Indebtedness (other than contingent indemnification or
reimbursement obligations


16    



--------------------------------------------------------------------------------




not yet due and payable or with respect to which a claim has not yet been
asserted, (ii) obligations under any Secured Hedge Agreements (as defined in the
Senior Financing Agreement) that (A) at the time of determination, are allowed
by the Person to whom such obligations are owing to remain outstanding and are
not required to be repaid or cash collateralized pursuant to the provisions of
the Secured Hedge Agreement or any other document governing such obligation or
(B) are intended to be rolled into a refinancing or replacement (in whole or in
part) of the Senior Indebtedness (other than obligations under a Secured Hedge
Agreement) and (iii) obligations not yet due and payable with respect to letters
of credit issued pursuant to the Senior Financing Agreement and applicable
Senior Debt Documents (it being understood that such obligations include
interest, fees, charges, costs and expenses that accrue in respect of undrawn or
drawn letters of credit)) has been paid in full in cash, (b) no Person has any
further right to obtain any loans, letters of credit or other extensions of
credit under the Senior Financing Agreement and any applicable Senior Debt
Documents, and (c) any and all letters of credit issued under the Senior
Financing Agreement and any applicable Senior Debt Documents have been cancelled
and returned (or backed by standby letters of credit (issued by a bank, and in
form and substance, acceptable to the administrative agent) or cash
collateralized, in each case in the Minimum Cash Collateral Amount required by
and in accordance with the terms of the Senior Financing Agreement and such
applicable Senior Debt Documents).
(f)    “Proceeding” shall mean any voluntary or involuntary insolvency,
bankruptcy, receivership, custodianship, liquidation, dissolution,
reorganization, assignment for the benefit of creditors, appointment of a
custodian, receiver, trustee, or other officer with similar powers or any other
proceeding for the liquidation, dissolution, or other winding up of a Person.
(g)    “Senior Indebtedness” shall mean all Obligations under, and as defined
in, the Senior Financing Agreement, including the principal amount of all debts,
claims, and indebtedness, accrued and unpaid interest or premium, if any, all
fees, costs, and expenses, whether primary, secondary, direct, contingent,
fixed, or otherwise, and all other amounts at any time due or payable under the
Senior Financing Agreement, and any renewal, extension, or refinancing thereof,
whether before or after the filing of a Proceeding under the Bankruptcy Code
together with any interest, fees, costs, and expenses accruing thereon after the
commencement of a Proceeding, without regard to whether or not such interest,
fees, costs, and expenses are an allowed claim in such Proceeding.
(h)    “Senior Debt Documents” shall mean the Senior Financing Agreement and the
other Loan Documents (as defined in the Senior Financing Agreement), as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time.
(i)    “Senior Lenders” means Compass Bank, each other lender party to the
Senior Financing Agreement, and each of their respective successors and assigns.


17    



--------------------------------------------------------------------------------




(j)    “Trading Day” means (i) any day on which the Common Shares are listed or
quoted and traded on its primary trading market, (b) if the Common Shares are
not then listed or quoted and traded on any trading market, then a day on which
trading occurs on The New York Stock Exchange LLC (or any successor thereto), or
(c) if trading ceases to occur on The New York Stock Exchange LLC (or any
successor thereto), any Business Day.
[Signature Page Follows]






18    



--------------------------------------------------------------------------------






Maker has executed this Note effective as of the Note Date.
MAKER:
NORTHSTAR HEALTHCARE SURGERY CENTER – HOUSTON, LLC


By: /s/ Harry Fleming
(Signature)
Name: Harry Fleming
Title: Chief Executive Officer
NHC:
The undersigned hereby acknowledges and agrees to the terms of this Note,
including the undersigned’s obligations with respect to the registration and
conversion provisions of this Note:
NOBILIS HEALTH CORP.


By: /s/ David Young
(Signature)
Name: David Young
Title: Chief Financial Officer


AGREED TO AND ACCEPTED:
THE HOLDER:
ELITE AMBULATORY SURGERY CENTERS, LLC




Signature Page to Convertible Promissory Note

--------------------------------------------------------------------------------





By: /s/ Lori Ramirez
(Signature)
Name: Lori Ramirez,
Title: Chief Executive Officer


Signature Page to Convertible Promissory Note